                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7
                                         TAMMI FUQUA,
                                   8                                                          Case No. 16-cv-01193-JSC
                                                         Plaintiff,
                                   9
                                                  v.                                          ORDER DENYING REQUEST FOR
                                  10                                                          TRANSCRIPTS
                                         UNITED PARCEL SERVICE, INC.,
                                  11                                                          Re: Dkt. No. 167
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Tammi Fuqua, proceeding in forma pauperis, filed a notice of appeal and a request

                                  14   for trial transcripts at no cost. Pursuant to statute, before authorizing the provision of transcripts

                                  15   using public funds, “the trial judge or a circuit judge [must] certif[y] that the suit or appeal is not

                                  16   frivolous and that the transcript is needed to decide the issue presented by the suit or appeal.” 28

                                  17   U.S.C. § 753(f). Fuqua’s notice of appeal did not identify the basis for her appeal.

                                  18           In order to determine whether Fuqua qualified for transcripts at no cost, the Court

                                  19   previously issued an order to show cause (dkt. 168) requiring Fuqua to file a response identifying

                                  20   the grounds for her appeal no later than December 14, 2018. That date has passed and no response

                                  21   has been filed in this Court. Fuqua filed a response to this Court’s order to show cause in the

                                  22   docket of her appeal before the Ninth Circuit, but the only reference to error at trial in that filing is

                                  23   as follows: “To make a long story short, The grounds for my appeal is jury instructions but not

                                  24   limited to this letter.” Fuqua v. United Parcel Serv., Inc., No. 17-18087, ECF Doc. No. 8 (9th Cir.

                                  25   Dec. 14, 2018). The Court is unable to determine from that statement any non-frivolous basis for

                                  26   appeal that would require consideration of trial transcripts.

                                  27           The request for trial transcripts at no cost (dkt. 167) is therefore DENIED. If Fuqua

                                  28   continues to pursue her appeal without counsel, she is encouraged to review the resources that the
                                   1   Ninth Circuit provides for pro se appellants at www.ca9.uscourts.gov/open_case_prose/ .

                                   2          IT IS SO ORDERED.

                                   3   Dated: January 3, 2019

                                   4                                                 ______________________________________
                                                                                     JACQUELINE SCOTT CORLEY
                                   5                                                 United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
